from a judgment of the Supreme Court, Monroe County (William P Polito, J.), entered June 16, 2004. The judgment dismissed the complaint upon a jury verdict in favor of defendant.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff appeals from a judgment dismissing the complaint upon a jury verdict rendered in favor of defendant. Contrary to plaintiffs contention, the verdict is supported by a fair interpretation of the evidence and thus is not against the weight of the evidence (see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Also contrary to plaintiffs contention, Supreme Court did not err in refusing to allow plaintiff to conduct further discovery after the filing of the note of issue and statement of readiness. “It is settled that a trial court has broad discretionary power in controlling discovery and disclosure, and only a clear abuse of discretion will prompt appellate action” (Geary v Hunton & Williams, 245 AD2d 936, 938 [1997]; see Saratoga Harness Racing v Roemer, 274 AD2d 887, 888 [2000]). Here, no clear abuse of discretion was shown. We have reviewed plaintiffs remaining contentions and conclude that they either are unpreserved for our review or are without merit. Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Lawton, JJ.